DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2014/0368535) and further in view of LaBarca et al. (US 2017/0323480).
As per claim 1, Salter et al., hereinafter Salter, discloses a virtual object display control device comprising: 
a processor to execute a program (Figure 4, item 210 is a processor); and a 
memory (Figure 4, item 244) to store the program which, when executed by the processor, performs the processes of: 
receiving real space information indicating a real space ([0036] where the capture device captures a scene in an environment); 
judging a position of a viewpoint of an observer based on the real space information ([0041] where he inertial measurement unit 132 senses position, orientation, and sudden accelerations (pitch, roll and yaw) of head mounted display device 2); 

setting image information on a virtual object based on the position of the viewpoint and the position and the shape of the real object ([0126] the processing unit 4 may determine whether a real world object partially or fully occludes the user's view of a virtual object).
It is noted Salter does not explicitly teach

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of LaBarca into Salter because Salter discloses a method of disclosing a composite image and LaBarca further discloses a hidden object could be displayed as a virtual object and guided for the purpose of providing guidance.

As per claim 3, Salter and LaBarca demonstrated all the elements as disclosed in claim 1, and Salter further discloses wherein the real space information includes image information on the real space and depth information on the real object ([0095] [0096] where the data includes position of objects).  
As per claim 4, Salter and LaBarca demonstrated all the elements as disclosed in claim 1, and LaBarca further discloses wherein synthetic image information obtained by combining the image information on the virtual object and the image information on the guidance display with image information on the real space are outputted (Figure 3, item 345; [0074] where the GPR expert retrieves data from the non-real-time communication link, and, much like in FIG. 7, by visualizing, on computer monitor 750, images of the environment, as captured by the camera 725. The GPR expert can select for viewing different composite images of the environment wherein underground objects are shown as computer-generated images. As in FIG. 7, the GPR expert can create annotations or other computer-generated images to be added to the composite view.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of LaBarca into Salter because Salter discloses a method of disclosing a composite image and LaBarca further discloses a hidden object could be displayed as a virtual object and guided for the purpose of providing guidance.
As per claim 5, Salter discloses a virtual object display system comprising: 
camera to acquire real space information indicating a real space (Figure 2, item 112); 
the virtual object display control device according to claim 1 (as rejected in claim 1 by Salter and LaBarca); and 
a display device to display an image based on the image information on the virtual object and the image information on the guidance display (Figure 3, item 2 the display device).  
As per claim 6, Salter and LaBarca demonstrated all the elements as disclosed in claim 5, and Salter further discloses wherein the camera acquires image information on the real space and depth information on the real object ([0095] where the system generates a scene map having x, y, z coordinates of the environment and objects in the environment such as users, real world objects and virtual objects.) 
As per claim 7, Salter and LaBarca demonstrated all the elements as disclosed in claim 5, and LaBarca further discloses wherein the drawing unit outputs synthetic image information obtained by combining the image information on the virtual object and the image information on the guidance display with image information on the real space ([0074] He/she examines the data by visualizing images of the environment, as captured by the camera 725. Via input devices, the GPR expert can select for viewing different composite images of the environment wherein underground objects are shown as computer-generated images. As in FIG. 7, the GPR expert can create annotations or other computer-generated images to be added to the composite view.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of LaBarca into Salter because Salter discloses a method of disclosing a composite image and LaBarca further discloses a hidden object could be displayed as a virtual object and guided for the purpose of providing guidance.
As per 8, Salter and LaBarca demonstrated all the elements as disclosed in claim 5, and Salter further discloses wherein the display device includes: 
another camera to acquire image capture information as viewed from the position of the viewpoint (Figure 1, item 20); and a display screen (Figure 1, item 16); and wherein the display device makes the display screen display an image in which the image information on the virtual object and the image information on the guidance display are superimposed on the image capture information [0036] Hub computing system 12 further includes a capture device 20 for capturing image data from portions of a scene within its FOV. As used herein, a scene is the environment in which the users move around, which environment is captured within the FOV of the capture device 20 and/or the FOV of each head mounted display device 2. FIG. 1 shows a single capture device 20, but there may be multiple capture devices in further embodiments which cooperate to collectively capture image data from a scene within the composite FOVs of the multiple capture devices 20. Capture device 20 may include one or more cameras that visually monitor the user 18 and the surrounding space such that gestures and/or movements performed by the user, as well as the structure of the surrounding space, may be captured, analyzed, and tracked to perform one or more controls or actions within the application and/or animate an avatar or on-screen character).  
As per claim 9, Salter and LaBarca demonstrated all the elements as disclosed in claim 5, and LaBarca further discloses wherein the display device includes a projector that projects the image information on the virtual object and the image information on the guidance display onto the real space ([0041] [0042] where the wearable display 370 displays composite image of the environment and underground image. As for the projector, since a projector is notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art to use such method as designer’s choice for the purpose of merging images).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of LaBarca into Salter because Salter discloses a method of disclosing a composite image and LaBarca further discloses a hidden object could be displayed as a virtual object and guided for the purpose of providing guidance.
Claim 10 is a method claim with limitation similar to claim 1, therefore is similarly rejected as claim 1. 
Claim 11 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                             July 30, 2022